 



EXHIBIT 10.1
EXECUTION VERSION
THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Third Amended and Restated Employment Agreement is made and entered
into on December 20, 2006 (this “Agreement”), between CUMULUS MEDIA INC., a
Delaware corporation (the “Company”), and LEWIS W. DICKEY, JR. (the
“Executive”).
W I T N E S S E T H:
     WHEREAS, the Company is a radio broadcasting company focused on the
acquisition, operation and development of radio stations both directly and
through its investment in Cumulus Media Partners, LLC;
     WHEREAS, the Company and the Executive previously entered into an
employment agreement dated May, 1998 (the “1998 Employment Agreement”), an
amended and restated employment agreement dated as of July 1, 2001 (the “First
Amendment”), and a second amended and restated employment agreement dated as of
October 14, 2004 (the “Second Amendment” and, together with the 1998 Employment
Agreement and the First Amendment, the “Prior Agreements”);
     WHEREAS, pursuant to the terms of the Second Amendment, either party may
terminate the Second Amendment pursuant to written notice to the other party on
or before January 2, 2007, which is 180 days prior to the expiration of the
current employment period, set to expire on July 1, 2007;
     WHEREAS, the Company believes it to be in the best interests of it and its
stockholders to assure itself of the continued services of the Executive on
terms and conditions that are in the best interests of the Company, so that it
will have the benefit of his ability, experience and services, and the Executive
is willing to enter into this Agreement to that end, upon the terms and
conditions hereinafter set forth; and
     WHEREAS, it is intended that the Executive will continue to serve the
Company as its Chairman, President and Chief Executive Officer following the
execution and delivery of this Agreement and that this Agreement, except as
provided in Section 17, shall amend and restate and, thus, supersede the Prior
Agreements.
     NOW, THEREFORE, in consideration of good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
covenant and agree as follows:
     1. EMPLOYMENT.
     The Company hereby agrees to continue to employ the Executive, and the
Executive hereby agrees to continue to remain in the employ of the Company, on
and subject to the terms and conditions of this Agreement.

 



--------------------------------------------------------------------------------



 



     2. TERM.
     The period of this Agreement (the “Agreement Term”) shall commence as of
December 20, 2006 (the “Effective Date”) and shall expire as of the close of
business on May 31, 2013 (the “Initial Term”). The Agreement Term shall be
automatically extended for an additional year at the expiration of the Initial
Term, or any succeeding term, unless written notice of non-extension is provided
by either party to the other party at least 180 days prior to the expiration of
the Initial Term or any succeeding term, as the case may be. The period of the
Executive’s employment under this Agreement (the “Employment Period”) shall
commence as of the Effective Date hereof and shall expire at the end of the
Agreement Term, unless terminated or extended in accordance with the terms and
conditions of this Agreement.
     3. POSITION, DUTIES AND RESPONSIBILITIES.
     (a) The Executive shall serve as, and with the title, office and authority
of, the Chairman, President and Chief Executive Officer of the Company. The
Executive shall also hold similar titles, offices and authority with the
Company’s subsidiaries and its successors. The Company shall use its best
efforts to cause the Executive to be nominated and elected to the Board of
Directors of the Company (the “Board”) and of its subsidiaries and its
successors for the duration of the Employment Period.
     (b) The Executive shall have effective supervision and control over, and
responsibility for, the strategic direction and general and active day-to-day
leadership and management of the business and affairs of the Company and the
subsidiaries of the Company, subject only to the authority of the Board, and
shall have all of the powers, authority, duties and responsibilities usually
incident to the position and office of Chairman, President and Chief Executive
Officer of the Company. The Executive shall report directly to the Board.
     (c) The Executive agrees to devote substantially all of his business time,
efforts and skills to the performance of his duties and responsibilities under
this Agreement; provided, however, that nothing in this Agreement shall preclude
the Executive from devoting reasonable periods required for (i) participating in
professional, educational, philanthropic, public interest, charitable, social or
community activities, (ii) serving as a director or member of an advisory
committee of any corporation or other entity that the Executive was serving on
as of the Effective Date or any other corporation or entity that is not in
competition with the Company, or (iii) managing his personal investments;
provided, further, that any such activities set forth in clauses (i) through
(iii) above do not materially interfere with the Executive’s regular performance
of his duties and responsibilities hereunder.
     (d) The Executive shall perform his duties at the offices of the Company
located in Atlanta, Georgia, but from time to time the Executive may be required
to travel to other locations in the proper conduct of his responsibilities under
this Agreement.
     4. SIGNING BONUS; RETENTION PLAN.
     (a) In consideration for the Executive entering into this Agreement, the
Company shall award to the Executive a signing bonus, consisting of 685,000
deferred shares of the Company’s Class A Common Stock (such common stock, the
“Common Stock” and such

2



--------------------------------------------------------------------------------



 



signing bonus, the “Deferred Shares Signing Bonus”), issuable on the first
anniversary of the Effective Date (or immediately upon a Change of Control (as
defined in Section 10) should such event occur prior to the first anniversary of
the Effective Date).
     (b) In consideration in part for the Deferred Shares Signing Bonus, and as
part of a retention plan to retain the services of the Executive for the benefit
of the Company, in the event that, prior to the expiration of the Initial Term,
Executive resigns for other than Good Reason (as defined in Section 10) or his
employment is terminated for Cause (as defined Section 10), then Executive
agrees to promptly pay to the Company an amount in cash (the “Retention Plan
Payment”) according to the following schedule:

          Date of Resignation or Termination   Amount  
On or before December 20, 2007
  $ 6,500,000  
After December 20, 2007 but on or before December 20, 2008
  $ 5,500,000  
After December 20, 2008 but on or before December 20, 2009
  $ 4,500,000  
After December 20, 2009 but on or before December 20, 2010
  $ 3,500,000  
After December 20, 2010 but on or before December 20, 2011
  $ 2,500,000  
After December 20, 2011 but on or before December 20, 2012
  $ 1,500,000  
After December 20, 2012 but on or before May 31, 2013
  $ 500,000  

This provision for the payment of the Retention Plan Payment shall terminate and
be of no further force or effect upon the occurrence of a Change of Control that
precedes any such resignation or termination of employment by the Executive. It
is understood and agreed that the amount of the Retention Plan Payment
represents the Executive’s and the Company’s reasonable estimate of actual
damages suffered by the Company with respect to the matters relating to this
Agreement, made at the time this Agreement is executed; that the Retention Plan
Payment provision is necessary and desirable because actual damages are
indeterminable or difficult to measure at the time of execution of this
Agreement; and the provision for the payment of the Retention Plan Payment and
the amount of the Retention Plan Payment is not intended to be, and is not, a
penalty for breach of this Agreement.
     5. COMPENSATION AND BENEFITS.
     In consideration of the services to be rendered by the Executive during the
Employment Period, the Company shall pay or provide the Executive the
compensation and benefits set forth below.
     (a) SALARY. The Company shall pay the Executive a base salary (the “Base
Salary”) equal to $900,000 per year during the first 12 months of the Agreement
Term; with annual increases of $40,000 thereafter. In its sole discretion, the
Compensation Committee of the Board (the “Compensation Committee”) may review
the Base Salary with a view toward consideration of merit increases as the
Compensation Committee deems appropriate. The Base Salary shall be paid in
arrears in substantially equal installments at monthly or more frequent
intervals, in accordance with the normal payroll practices of the Company.

3



--------------------------------------------------------------------------------



 



     (b) INCENTIVE BONUSES. The Company shall provide the Executive with the
opportunity to earn an annual bonus (the “Annual Bonus”), with the potential
amount of the Annual Bonus to be between 75% of his Base Salary, upon
achievement of annual “target” performance goals, and 100% of his Base Salary,
upon achievement of annual “maximum” performance goals, with the “target” and
“maximum” performance goals established by the Compensation Committee (in
consultation with the Executive) in advance for each fiscal year of the Company
ending during the Employment Period, payable to the Executive in the event that
such performance goals are met during the relevant year. Any Annual Bonus shall
be paid as promptly in the following fiscal year as practicable following such
determination whether the applicable goals had been achieved for the preceding
fiscal year. The Executive shall participate in all other short-term and
long-term bonus or incentive plans or arrangements in which other senior
executives of the Company generally are eligible to participate from time to
time, with the Executive’s short-term and long-term bonus or incentive
compensation opportunities under such plans and arrangements to be determined by
the Compensation Committee. Any incentive bonus payable to the Executive for
service during fiscal year 2006 shall be payable pursuant to the Second
Amendment.
     (c) EMPLOYEE BENEFITS. The Executive shall be entitled to participate in
all employee benefit plans, programs, practices or arrangements of the Company
in which other senior executives of the Company are eligible, to the extent
permissible under law, to participate from time to time, including, without
limitation, any qualified or non-qualified pension, profit sharing and savings
plans, any death benefit and disability benefit plans, any medical, dental,
health and welfare plans and any stock purchase programs that are approved by
the Compensation Committee on terms and conditions at least as favorable as
provided to other senior executives of the Company.
     (d) FRINGE BENEFITS AND PERQUISITES. The Executive shall be entitled to all
fringe benefits and perquisites that are generally made available to senior
executives of the Company from time to time that are approved by the
Compensation Committee. In addition, the Executive shall receive a car allowance
of $1,000 per month.
     6. EQUITY INCENTIVES.
     As further consideration for the services rendered by the Executive during
the Employment Period, no later than May 1 of each of the calendar years during
the Agreement Term (such date upon which the grant is made for any calendar year
herein, an “Equity Grant Date”) the Executive shall be granted time-vested
restricted shares (the “Time-Vested Restricted Shares”) and performance-vested
restricted shares (the “Performance Restricted Shares” and, together with the
Time-Vested Restricted Shares, the “Restricted Shares”) constituting shares of
Common Stock on the terms and conditions set forth below.
     (a) TIME-VESTED RESTRICTED SHARES. In connection with the annual grants
described above, Time-Vested Restricted Shares constituting 160,000 shares of
Common Stock shall be granted in each year to the Executive. Except as otherwise
provided for in this Agreement, each such grant shall vest in three installments
with one-half of such Time-Vested Restricted Shares vesting on the second
anniversary of the date of such grant, and one-quarter of

4



--------------------------------------------------------------------------------



 



same on each of the third and fourth anniversaries of the date of such grant,
subject to Section 6(d).
     (b) PERFORMANCE RESTRICTIVE SHARES. In connection with the annual grants
described above, Performance Restricted Shares constituting 160,000 shares shall
be granted in each year to the Executive. Except as otherwise provided for in
this Agreement, each such grant shall vest upon achievement of certain specified
performance goals, including Adjusted EBITDA budgeting goals, as established by
the Compensation Committee (in consultation with the Executive) in advance for
the three-year period beginning on January 1 of the fiscal year of the date of
grant, subject to Section 6(d). Any Performance Restricted Shares that have not
vested due to failure to achieve such goals shall be forfeited.
     (c) CHANGE OF CONTROL. In the event of a Change of Control, the unvested
portion of any Restricted Shares shall become immediately and fully vested. This
accelerated vesting provision shall apply only to Restricted Shares that have
been granted as of the date triggering acceleration and shall have no force or
effect with respect to any Restricted Shares described herein that are not then
issued. In addition, upon a Change of Control during the Initial Term, the
Company will grant to the Executive an award of Common Stock (the “Change of
Control Grant”), according to the following schedule, subject to the Executive’s
continuous employment through such date:

              Number of       Shares   Date of Change of Control   Awarded  
Prior to the Equity Grant Date for the calendar year 2008
    430,000  
On or thereafter but prior to the Equity Grant Date for the calendar year 2009
    360,000  
On or thereafter but prior to the Equity Grant Date for the calendar year 2010
    290,000  
On or thereafter but prior to the Equity Grant Date for the calendar year 2011
    220,000  
On or thereafter but prior to the Equity Grant Date for the calendar year 2012
    150,000  
On or thereafter until the end of the Initial Term
    80,000  

Notwithstanding the foregoing, the Company may, at its sole option, pay a
lump-sum cash payment in lieu of the Change of Control Grant, equal to the then
fair market value of the Change of Control Grant, as determined by the Board in
good faith.
     (d) FORFEITURE OF RESTRICTED SHARES. Subject to Sections 6(c), 9(a)(iv),
and 9(c)(iii), any Restricted Shares that have not theretofore become vested
shall be forfeited if the Executive ceases to be continuously employed by the
Company at any time prior to the applicable vesting date.
     (e) RESTRICTIONS ON TRANSFER OF RESTRICTED SHARES. The Restricted Shares
may not be transferred, sold, pledged, exchanged, assigned or otherwise
encumbered or disposed of by the Executive, except to the Company, until they
have become vested. The certificate(s) representing the Restricted Shares shall
be held in custody by the Company, together with a stock power endorsed in blank
by the Executive with respect thereto, until those

5



--------------------------------------------------------------------------------



 



shares have become vested, and at such time the certificate(s) representing such
vested shares shall be promptly issued to the Executive.
     (f) OTHER EQUITY INCENTIVES. In addition to the foregoing equity grants,
the Executive shall be given consideration from time to time by the Compensation
Committee for the grant of stock options or other equity incentives with respect
to the Common Stock under any stock option or equity-based incentive plan or
arrangement of the Company approved by the Compensation Committee for which
senior executives of the Company are eligible to participate.
     7. EQUITY REPURCHASE.
     On the Effective Date, the Executive shall, and hereby does, sell to the
Company, and the Company shall purchase from the Executive, all of his rights
and interests in and to (a) currently outstanding options to purchase 500,000
shares of Common Stock, previously granted to the Executive on October 2, 2000
at an exercise price per share of $6.4375 and options to purchase 500,000 shares
of Common Stock, previously granted to the Executive on April 12, 2001 at an
exercise price per share of $5.92, in each case as to which Executive confirms
his irrevocable election that such options are exercisable for shares of Common
Stock and not for shares of the Company’s Class C Common Stock, and options to
purchase 150,000 shares of Common Stock, previously granted to the Executive on
March 4, 2003 at an exercise price per share of $14.03, for an aggregate
purchase price of $6,849,950, and (b) 500,000 currently outstanding shares of
Common Stock, previously granted to the Executive on April 25, 2005 and March 3,
2006, for an aggregate purchase price of $5,275,000, each purchase price paid in
a lump-sum cash payment at the time of purchase, with the payment therefor
subject to applicable withholding for federal and Georgia income taxes.
     8. TERMINATION OF EMPLOYMENT.
     The Employment Period will be terminated upon the happening of any of the
following events:
     (a) RESIGNATION FOR GOOD REASON. The Executive may voluntarily terminate
his employment hereunder for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean:
     (i) the assignment to the Executive of any duties inconsistent with the
Executive’s position (including status, offices, titles or reporting
relationships), authority, duties or responsibilities as contemplated by
Section 3, any adverse change in the Executive’s reporting responsibilities, or
any action by the Company that results in a diminution in such position,
authority, duties or responsibilities, but excluding for these purposes an
isolated and insubstantial action not taken in bad faith and that is remedied by
the Company promptly after receipt of notice thereof given by the Executive;
     (ii) the failure of the Company to nominate the Executive to the Board or
the failure of the Board to recommend that the Company’s stockholders elect the
Executive to the Board;

6



--------------------------------------------------------------------------------



 



     (iii) any failure by the Company to comply with the compensation and
benefits provisions of Sections 5 or 6 or to comply with any other material
obligation of the Company under this Agreement, including, without limitation,
any failure by the Company to obtain an assumption of this Agreement by a
successor corporation as required under Section 15(a);
     (iv) a notice of non-extension of the Agreement Term given by the Company
to the Executive as set forth in Section 2 prior to the expiration of the
Initial Term; or
     (v) the relocation, without the consent of the Executive, of the
Executive’s office to a location more than 40 miles from its current location in
Atlanta, Georgia.
However, in no event shall the Executive be considered to have terminated his
employment for “Good Reason” unless and until the Company receives written
notice from the Executive identifying in reasonable detail the acts or omissions
constituting “Good Reason” and the provision of this Agreement relied upon, and
such acts or omissions are not cured by the Company to the reasonable
satisfaction of the Executive within 15 days of the Company’s receipt of such
notice.
     (b) RESIGNATION WITHOUT GOOD REASON. The Executive may voluntarily
terminate his employment hereunder for any reason at any time, including for any
reason that does not constitute Good Reason.
     (c) TERMINATION FOR CAUSE. The Company may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, the Executive
shall be considered to be terminated for “Cause” only upon (i) the conviction of
the Executive of a felony under the laws of the United States or any state
thereof, whether or not appeal is taken, (ii) the conviction of the Executive
for a violation of criminal law involving the Company and its business,
(iii) the willful misconduct of the Executive, or the willful or continued
failure by the Executive (except as provided in Section 8(e)) to substantially
perform his duties hereunder, in either case which has a material adverse effect
on the Company; or (iv) the willful fraud or material dishonesty of the
Executive in connection with his performance of duties to the Company. However,
in no event shall the Executive’s employment be considered to have been
terminated for Cause unless and until the Executive receives a copy of a
resolution adopted by the Board finding that, in the good faith opinion of the
Board, the Executive is guilty of acts or omissions constituting Cause, which
resolution has been duly adopted by an affirmative vote of a majority of the
Board, excluding the Executive and any individual alleged to have participated
in the acts constituting Cause. Any such vote shall be taken at a meeting of the
Board called and held for such purpose, after reasonable written notice is
provided to the Executive setting forth in reasonable detail the facts and
circumstances claimed to provide a basis of termination for Cause and the
Executive is given an opportunity, together with counsel, to be heard before the
Board. The Executive shall have the opportunity to cure any such acts or
omissions (other than items (i) or (ii) above) within 15 days of the Executive’s
receipt of such resolution. The foregoing shall not limit the right of the
Company to suspend the Executive from his day-to-day responsibilities with the
Company pending the completion of such notice and cure procedures.

7



--------------------------------------------------------------------------------



 



     (d) TERMINATION WITHOUT CAUSE. The Board shall have the right to terminate
the Executive’s employment hereunder other than for Cause at any time, subject
to the consequences of such termination as set forth in this Agreement.
     (e) DISABILITY. The Executive’s employment hereunder shall terminate upon
his Disability. For purposes of this Agreement, “Disability” shall mean the
inability of the Executive to perform his duties to the Company on account of
physical or mental illness or incapacity for a period of four and one-half
consecutive months, or for a period of 135 calendar days, whether or not
consecutive, during any 365-day period, as a result of a condition that is
treated as a total or permanent disability under the long-term disability
insurance policy of the Company that covers the Executive. The Executive’s
employment hereunder shall be deemed terminated by reason of Disability on the
last day of the applicable period; provided, however, in no event shall the
Executive be terminated by reason of Disability unless the Executive receives
written notice from the Company, at least 15 days in advance of such
termination, stating its intention to terminate the Executive for reason of
Disability.
     (f) DEATH. The Executive’s employment hereunder shall terminate upon his
death.
     9. COMPENSATION UPON TERMINATION OF EMPLOYMENT.
     In the event the Executive’s employment by the Company is terminated during
the Agreement Term, the Executive, in addition to any benefits provided pursuant
to Section 17, shall be entitled to the severance payments and benefits
specified below:
     (a) RESIGNATION FOR GOOD REASON; TERMINATION WITHOUT CAUSE. In the event
the Executive voluntarily terminates his employment hereunder for Good Reason or
is terminated by the Company other than for Cause, death or Disability, the
Company shall pay the Executive and provide him with the following:
     (i) ACCRUED RIGHTS. Upon the Executive’s termination of employment, the
Company shall pay the Executive a lump-sum amount equal to the sum of (A) his
earned but unpaid Base Salary through the date of termination, (B) any earned
but unpaid Annual Bonus for any completed fiscal year, and (C) any unreimbursed
business expenses or other amounts due to the Executive from the Company as of
the date of termination. The Company shall also pay to the Executive, upon the
final preparation of the Company’s audited financial statements for the year in
which termination of employment occurs, an additional lump-sum amount calculated
based on the degrees of achievement of the bonus performance goals applicable to
the Annual Bonus for such year, determined in accordance with the terms of the
bonus plan for such year but prorated on a daily basis to reflect the partial
year of service. In addition, the Company shall provide to the Executive all
payments, rights and benefits due as of the date of termination under the terms
of the Company’s employee and fringe benefit plans and programs in which the
Executive participated during the Employment Period (together with the lump-sum
payments described above, the “Accrued Rights”).
     (ii) SEVERANCE PAYMENT. The Company shall pay the Executive the an amount
equal to two times the annual Base Salary in effect at the time of termination.

8



--------------------------------------------------------------------------------



 



Any amount payable pursuant to this Section 9(a)(ii) shall be payable in four
equal consecutive quarterly installments, with the first such payment to be made
within 15 days following the date of termination; provided, however, if any
payment to the Executive would constitute a “deferral of compensation” under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Executive is a “specified employee” (as such phrase is defined in
Section 409A of the Code), the Executive (or his beneficiary) will receive
payment of such installment upon the earlier of (A) six months following the
Executive’s “separation from service” with the Company (as such phrase is
defined in Section 409A of the Code) or (B) the Executive’s death.
     (iii) EQUITY RIGHTS. In the event the Executive voluntarily terminates his
employment hereunder for Good Reason, all unvested Time-Vested Restricted Shares
and Performance Restricted Shares shall be forfeited and, in the event the
Company terminates Executive’s employment without Cause, 50% of any unvested
Time-Vested Restricted Shares and Performance Restricted Shares shall become
immediately and fully vested, and the remaining 50% of any Time-Vested
Restricted Shares and Performance Restricted Shares shall be forfeited;
provided, however, in the event that the employment of the Executive is
terminated without Cause during the six-month period immediately preceding a
Change of Control by the Company, then 100% of any unvested Time-Vested
Restricted Shares and Performance Restricted Shares shall become immediately and
fully vested. This accelerated vesting provision shall apply only to Time Vested
Restricted Shares and Performance Restricted Shares that have been granted as of
the date triggering acceleration and shall have no force or effect with respect
to any Restricted Shares described herein which are not then issued. For
avoidance of doubt, this Section 9(a)(iii) shall have no effect on the
Executive’s right to receive the Signing Bonus Deferred Shares.
     (iv) CONTINUED BENEFITS. For the 12-month period following the date of the
Executive’s termination of employment, the Company shall continue to provide the
Executive and his eligible dependents, at its sole cost, with the medical,
dental, disability and life insurance coverages that were provided to the
Executive immediately prior to termination of employment, subject to
cancellation by the Company in the event that the Executive obtains coverage
under comparable substitute plans of another employer. Following the expiration
of such 12-month period and for the lifetime of the Executive, the Executive and
his eligible dependents shall be entitled to continue participating (at the
Executive’s sole expense) in the Company’s group medical, dental, disability and
life insurance coverages, with the Executive’s cost to be determined on a basis
consistent with the method for determining employee payments under the health
care continuation requirements of the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”).
     (b) RESIGNATION WITHOUT GOOD REASON; TERMINATION FOR CAUSE. In the event
the Executive voluntarily terminates his employment hereunder other than for
Good Reason or is terminated by the Company for Cause, the Company shall pay the
Executive and provide him with those Accrued Rights described in the first
sentence of Section 9(a)(i). Upon such termination, (i) the Executive shall not
be entitled to receive, and the Company shall have no obligation to provide, any
severance payments under this Agreement, (ii) the Executive and

9



--------------------------------------------------------------------------------



 



his dependents shall not be entitled to receive, the Company shall have no
obligation to provide to the Executive or his dependents, any medical, dental,
disability or life insurance coverage except as required by COBRA or other
applicable law or under the terms of the applicable plans, and (iii) all
unvested Restricted Shares shall be forfeited. For avoidance of doubt, this
Section 9(b) shall have no effect on the Executive’s right to receive the
Signing Bonus Deferred Shares.
     (c) DISABILITY; DEATH. In the event the Executive’s employment hereunder is
terminated by reason of the Executive’s Disability or death, the Company shall
pay and provide the Executive (or his legal representative) with the following:
     (i) ACCRUED RIGHTS. The Company shall pay and provide to the Executive (or
his legal representative) any Accrued Rights, including all disability or life
insurance benefits (as applicable).
     (ii) SALARY CONTINUATION. The Company shall provide the Executive (or his
legal representative) with a lump-sum payment equal to the Executive’s
then-current annual Base Salary.
     (iii) EQUITY RIGHTS. As of the date of the Executive’s termination under
this Section 9(c), all unvested Restricted Shares shall become immediately and
fully vested. For avoidance of doubt, this Section 9(b) shall have no effect on
the Executive’s right to receive the Signing Bonus Deferred Shares.
     (iv) CONTINUED BENEFITS. For the 12-month period following the date of the
Executive’s Disability or death, the Company shall continue to provide the
Executive and/or his eligible dependents (as applicable), at its sole cost, with
the medical, dental, disability and life insurance coverages that were provided
to the Executive immediately prior to termination of employment. Following the
expiration of such 12-month period, the Executive shall be entitled to continue
group benefit coverages on the same basis as described in Section 9(a)(iv).
     10. CHANGE OF CONTROL DEFINITIONS.
     For purposes of this Agreement, the following terms shall have the meanings
given below:
     “CHANGE OF CONTROL” means the occurrence of any of the following: (i) the
sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Company and its Subsidiaries taken as a
whole to any “Person” or “Group” of related persons (as such terms are used in
Section 13(d)(3) of the Securities Exchange Act of 1934), (ii) the adoption of a
plan relating to the liquidation or dissolution of the Company, (iii) the
consummation of any transaction (including, without limitation, any purchase,
sale, acquisition, disposition, merger or consolidation) the result of which is
that any Person or Group becomes the “beneficial owner” (as such term is defined
in Rule 13d-3 and Rule 13d-5 under the Securities Exchange Act of 1934) of more
than 50% of the aggregate voting power of all classes of capital stock of the
Company having the right to elect directors under ordinary circumstances, or
(iv) the first day on which a majority of the members of the Board are not
Continuing Directors.

10



--------------------------------------------------------------------------------



 



     “CONTINUING DIRECTORS” means, as of any date of determination, any member
of the Board who (i) was a member of the Board on the Effective Date or (ii) was
nominated for election or elected to the Board with the approval of
(a) two-thirds of the Continuing Directors who were members of the Board at the
time of such nomination or election or (b) two-thirds of those Directors who
were previously approved by Continuing Directors.
     “SUBSIDIARY” means, with respect to any Person, (i) any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of capital stock, entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by such
Person or one or more of the other Subsidiaries of that Person (or a combination
thereof) and (ii) any partnership (a) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or
(b) the only general partners of which are such Person or of one or more
Subsidiaries of such Person (or any combination thereof).
     11. PARACHUTE TAX INDEMNITY.
     (a) If it shall be determined that any amount paid, distributed or treated
as paid or distributed by the Company to or for the Executive’s benefit (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 11) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986 (the “Code”) or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, the “Excise
Tax”), then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of all
federal, state and local taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.
     (b) All determinations required to be made under this Section 11, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by a nationally recognized accounting firm (the “Accounting Firm”)
selected by the Company that shall provide detailed supporting calculations both
to the Company and the Executive within 15 business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is requested by the Company. All fees and expenses of the Accounting Firm shall
be borne by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 11, shall be paid by the Company to the Executive within five days of
the receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (an “Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to this
Section 11 and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the

11



--------------------------------------------------------------------------------



 



amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the Executive’s benefit. Notwithstanding
the foregoing, any Gross-Up Payment, including any Underpayment, will be made
only in a manner and to the extent (and at the earliest date or dates) such that
Section 409A of the Code will not be violated.
     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later then ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall: (i) give the
Company any information reasonably requested by the Company relating to such
claim; (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company; (iii) cooperate with the Company
in good faith in order to effectively contest such claim; and (iv) permit the
Company to participate in any proceeding relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, from any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expense. Without limitation on the foregoing provisions of this Section 11,
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the Executive’s taxable year with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority, so long as such action does not have a material adverse effect
on the contest being pursued by the Company.
     (d) If, after the Executive’s receipt of an amount advanced by the Company
pursuant to this Section 11, the Executive becomes entitled to receive any
refund with respect to such

12



--------------------------------------------------------------------------------



 



claim, the Executive shall (subject to the Company’s complying with the
requirements of this Section 11) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the Executive’s receipt of an amount advanced by
the Company pursuant to this Section 11, a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.
     12. NO MITIGATION OR OFFSET.
     The Executive shall not be required to seek other employment or to reduce
any severance benefit payable to him under Section 9, and, except as provided in
Section 9(a)(iv), no such severance benefit shall be reduced on account of any
compensation received by the Executive from other employment. The Company’s
obligation to pay benefits (severance or otherwise) under this Agreement shall
not be reduced by any amount owed by the Executive to the Company, except for
any amounts owed by the Executive to the Company pursuant to Section 4(b), to
which the Company shall have an express right of setoff (in addition to any
other remedies available to it under law).
     13. TAX WITHHOLDING; METHOD OF PAYMENT.
     All compensation payable pursuant to this Agreement shall be subject to
reduction by all applicable withholding, social security and other federal,
state and local taxes and deductions. Any lump-sum payments provided for in this
Agreement shall be made in a cash payment, net of any required tax withholding.
If the Company shall be required to withhold any federal, state or local tax in
connection with the vesting of any Restricted Shares pursuant to this Agreement,
the Executive shall pay the tax or make provisions that are satisfactory to the
Company for the payment thereof. Unless the Executive elects to satisfy all or
any part of any such withholding obligation by the payment to the Company of
immediately available funds on or before the date such withholding is required,
then the Company is hereby authorized to and shall cause a surrender of a
portion of the nonforfeitable shares of Common Stock that are to be transferred
to the Executive hereunder, and the shares of Common Stock so surrendered shall
be credited against any such withholding obligation at the fair market value per
share of such shares on the date of such surrender.
     14. RESTRICTIVE COVENANTS.
     (a) COVENANT NOT TO DISCLOSE CONFIDENTIAL INFORMATION. The Executive
acknowledges that during the course of his affiliation with the Company he has
or will have access to and knowledge of certain information and data which the
Company considers confidential or proprietary and the release of such
information or data to unauthorized persons would be extremely detrimental to
the Company. As a consequence, the Executive hereby agrees and acknowledges that
he owes a duty to the Company not to disclose, and agrees that without the prior
written consent of the Company, at any time, either during or after his
employment with the Company, he will not communicate, publish or disclose, to
any person anywhere, or use for

13



--------------------------------------------------------------------------------



 



his own account any Confidential Information (as hereinafter defined), except as
may be necessary or appropriate to conduct his duties hereunder, provided the
Executive is acting in good faith and in the best interest of the Company, or as
may be required by law or judicial process. The Executive will use his best
efforts at all times to hold in confidence and to safeguard any Confidential
Information from falling into the hands of any unauthorized person and, in
particular, will not permit any Confidential Information to be read, duplicated
or copied. The Executive will return to the Company all Confidential Information
in the Executive’s possession or under the Executive’s control whenever the
Company shall so request, and in any event will promptly return all such
Confidential Information if the Executive’s relationship with the Company is
terminated for any or no reason and will not retain any copies thereof. For
purposes hereof the term “Confidential Information” shall mean any information
or data used by or belonging or relating to the Company or any of its
subsidiaries or Affiliates that is not known generally to or available for use
by the industry in which the Company is or may be engaged, other than as a
result of the Executive’s acts or omissions to act, and which the Company
maintains on a confidential basis, including, without limitation, any and all
trade secrets, proprietary data and information relating to the Company’s
business and products, price list, customer lists, processes, procedures or
standards, know-how, manuals, business strategies, records, drawings,
specifications, designed, financial information, whether or not reduced to
writing, or information or data which the Company advises the Executive should
be treated as confidential information. The covenants made in this Section 14(a)
shall remain in effect during the term of the Executive’s relationship with the
Company and, in the case of Confidential Information that constitutes trade
secrets under the Uniform Trade Secrets Act, shall survive the termination of
such relationship for any reason indefinitely, and, in the case of all other
Confidential Information, shall survive for a period of five years after such
termination. The Executive further agrees and acknowledges that Confidential
Information, as between the Company and the Executive, shall be deemed and at
all time remain and constitute the exclusive property of the Company.
     (b) COVENANT NOT TO COMPETE. The Executive acknowledges that he has
established and will continue to establish favorable relations with the
customers, clients and accounts of the Company and will have access to trade
secrets of the Company and that the Company would be irreparably damaged if the
Executive were to provide similar services to any person or entity competing
with the Company or engaged in a similar business in the markets served or to be
served by the Company. Therefore, in consideration of such relations and to
further protect trade secrets, directly or indirectly, of the Company, the
Executive agrees that during the term of his employment by the Company and for a
period of eighteen months from the date of termination of the Executive, except
that such eighteen month period shall not apply in the event of termination of
employment (i) by the Company other than for Cause, (ii) by the Executive for
Good Reason or (iii) by the Company or the Executive for any reason within one
year following a Change of Control, the Executive will not, directly or
indirectly, without the express written consent of the Company:
     (i) act as a manager of a business substantially similar to, a supervisor
of officers or employees rendering services for, or as an advisor with respect
to the conduct of, whether on the Executive’s own behalf or as an employee,
director, or independent contractor of, any business that consists of radio
broadcasting services (the “Business”) and serves the listening areas (as
defined by the Arbitron Metro Survey Area) set forth on

14



--------------------------------------------------------------------------------



 



Exhibit A, within which area the Executive acknowledges the Company currently
conducts its business or has definite or immediate plans to conduct its
business, (the “Competitive Businesses”);
     (ii) solicit, or attempt to solicit, clients, customers or accounts of the
Company, (A) which during the 12-month period prior to the date of termination
of the Executive has obtained or contracted to obtain services from the Company
and with which the Executive had contact during the term of the Executive’s
employment by the Company or (B) whose name and/or address both would constitute
Confidential Information and became known to Executive as a customer or client
or potential customer or client of the Company in any manner during the term of
the Executive’s employment by the Company, for, on behalf of or otherwise
related to any such Competitive Businesses or any products related thereto; or
     (iii) solicit or in any manner influence or encourage any person who is an
employee of the Company at the time the Executive’s employment terminates or who
was such an employee with the Company at any time during the 12-month period
immediately preceding the date of such termination and with whom the Executive
had contact during the term of the Executive’s employment by the Company to
leave such employ or service with the Company for any employment opportunity
with any Competitive Businesses.
Notwithstanding the foregoing, if any court determines that the covenant not to
compete, or any part thereof, is unenforceable because of the duration of such
provision or the geographic area or scope covered thereby, all of which the
Executive acknowledges are reasonable under the circumstances, such court shall
have the power to reduce the duration, area or scope of such provisions and, in
its reduced form, such provision shall then be enforceable and shall be
enforced.
     (c) In the event that, and each time during the Executive’s employment with
the Company, as, the Company (i) establishes the Business hereinafter in a
territory other than those areas listed on Exhibit A or (ii) adds a
substantially different service line to the Business, the Executive agrees to
execute and deliver an amendment to this Agreement adding the territory or
additional service line or some combination thereof upon payment to the
Executive by the Company of the sum of $100.00.
     (d) SPECIFIC PERFORMANCE. Recognizing the irreparable damage will result to
the Company in the event of the breach or threatened breach of any of the
foregoing covenants and assurances by the Executive contained in Sections 14(a)
or 14(b), and that the Company’s remedies at law for any such breach or
threatened breach will be inadequate, the Company and its successors and
assigns, in addition to such other remedies which may be available to them,
shall be entitled to an injunction, including a mandatory injunction, to be
issued by any court of competent jurisdiction ordering compliance with this
Agreement or enjoining and restraining the Executive, and each and every person,
firm or Company acting in concert or participation with him, from the
continuation of such breach and, in addition thereto, he shall pay to the
Company all ascertainable damages, including costs and reasonable attorneys’
fees sustained by the Company by reason of the breach or threatened breach of
said covenants and assurances. The

15



--------------------------------------------------------------------------------



 



obligations of the Executive and the rights of the Company, its successors and
assigns under this Section 14 shall survive the termination of this Agreement.
The covenants and obligations of the Executive set forth in this Section 14 is
in addition to and not in lieu of or exclusive of any other obligations and
duties of the Executive to the Company, whether express or implied in fact or in
law.
     (e) POTENTIAL UNENFORCEABILITY OF ANY PROVISION. If a final judicial
determination is made that any provision of this Agreement is an unenforceable
restriction against the Executive, the provisions hereof shall be rendered void
only to the extent that such judicial determination finds such provisions
unenforceable, and such unenforceable provisions shall automatically be
reconstituted and become a part of this Agreement, effective as of the date
first written above, to the maximum extent in favor of the Company that is
lawfully enforceable. A judicial determination that any provision of this
Agreement is unenforceable shall in no instance render the entire Agreement
unenforceable, but rather the Agreement will continue in full force and effect
absent any unenforceable provision to the maximum extent permitted by law.
     15. SUCCESSORS.
     (a) This Agreement shall be binding upon and shall inure to the benefit of
the Company, its successors and any person, firm, corporation or other entity
which succeeds to all or substantially all of the business, assets or property
of the Company. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business, assets or property of the Company, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, the “Company” shall mean
the Company as hereinbefore defined and any successor to its business, assets or
property as aforesaid which executes and delivers an agreement provided for in
this Section 15(a) or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law. Notwithstanding the foregoing
provisions of this Section 15(a), this Agreement shall not be assignable by the
Company without the prior written consent of the Executive.
     (b) This Agreement and all rights of the Executive hereunder shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts are due and
payable to him hereunder, all such amounts, unless otherwise provided herein,
shall be paid to the Executive’s designated beneficiary or, if there be no such
designated beneficiary, to the legal representatives of the Executive’s estate.
     16. NO ASSIGNMENT.
     Except as to withholding of any tax under the laws of the United States or
any other country, state or locality, neither this Agreement nor any right or
interest hereunder nor any amount payable at any time hereunder shall be subject
in any manner to alienation, sale, transfer, assignment, pledge, attachment, or
other legal process, or encumbrance of any kind by the Executive or the
beneficiaries of the Executive or by his legal representatives without the

16



--------------------------------------------------------------------------------



 



Company’s prior written consent, nor shall there be any right of set-off or
counterclaim in respect of any debts or liabilities of the Executive, his
beneficiaries or legal representatives, except in the case of termination of
employment for Cause; provided, however, that nothing in this Section 16 shall
preclude the Executive from designating a beneficiary to receive any benefit
payable on his death, or the legal representatives of the Executive from
assigning any rights hereunder to the person or persons entitled thereto under
his will or, in case of intestacy, to the person or persons entitled thereto
under the laws of intestacy applicable to his estate.
     17. ENTIRE AGREEMENT.
     (a) This Agreement contains the entire understanding of the parties with
respect to the subject matter hereof and, except as specifically provided
herein, cancels and supersedes any and all other agreements between the parties
with respect to the subject matter hereof. In particular, this Agreement amends
and restates and, thus, supersedes the Prior Agreements, except for (i) any and
all provisions of the Second Amendment that relate to the payment of incentive
bonuses for services performed by the Executive during fiscal year 2006,
(ii) any and all provisions in the Prior Agreements that relate to the grant of
equity incentives granted pursuant to Section 5 of each of the Prior Agreements,
which provisions, including any provisions under Sections 5 or 7 of each of the
Prior Agreements, shall remain in effect throughout the Agreement Term of this
Agreement, and (iii) any and all provisions of the loan reduction program set
forth in Section 8 of the First Amendment, which provisions shall remain in
effect according to the original terms and conditions thereof with no changes.
Any amendment or modification of this Agreement shall not be binding unless in
writing and signed by the Company and the Executive. Notwithstanding the
foregoing, the parties hereto shall enter into restricted stock agreements or
deferred share agreements in respect of the Restricted Shares, the Deferred
Shares Signing Bonus and, if applicable, the Change of Control Grant, setting
forth terms and conditions consistent with the provisions of this Agreement and
such other terms and conditions approved by the Compensation Committee, in each
case consistent with the Company’s equity incentive plans or as approved by the
Company’s stockholders.
     (b) Notwithstanding anything to the contrary in this Agreement, to the
extent this Agreement provides for the issuance of any securities of the Company
in excess of the amount of securities available for issuance pursuant to the
Company’s then-existing equity incentive plans, the issuance of such excess
securities shall be postponed indefinitely, pending approval by the Company’s
stockholders (which the Company shall use its commercially reasonable efforts to
facilitate obtaining) of (i) an amendment to one or more of the Company’s equity
incentive plans to increase the number of securities available for issuance
under such plan or plans by no less than the amount of such excess, (ii) a new
equity incentive plan providing for the issuance of securities in an amount no
less than the amount of such excess, or (iii) the issuance of securities,
outside of an equity incentive plan, equal to the amount of such excess.
     18. SEVERABILITY.
     In the event that any provision of this Agreement is determined to be
invalid or unenforceable, the remaining terms and conditions of this Agreement
shall be unaffected and shall remain in full force and effect, and any such
determination of invalidity or unenforceability shall not affect the validity or
enforceability of any other provision of this Agreement.

17



--------------------------------------------------------------------------------



 



     19. SECTION 409A OF THE CODE.
     To the extent applicable, it is intended that the compensation arrangements
under this Agreement be in full compliance with the provisions of Section 409A
of the Code. To the extent any provision in this Agreement is or will be in
violation of Section 409A of the Code, the Agreement shall be amended in such a
manner as the parties may agree such that the Agreement is or remains in
compliance with Section 409A of the Code and the intent of the parties is
maintained to the maximum extent possible.
     20. NOTICES.
     All notices which may be necessary or proper for either the Company or the
Executive to give to the other shall be in writing and shall be delivered by
hand or sent by registered or certified mail, return receipt requested, or by
air courier, to the Executive at:
Mr. Lewis W. Dickey, Jr.
3535 Piedmont Road
Building 14, 14th Floor
Atlanta, Georgia 30305
and shall be sent in the manner described above to the Secretary of the Company
at the Company’s principal executives offices at 3535 Piedmont Road, Building
14, 14th Floor, Atlanta, Georgia 30305 or delivered by hand to the Secretary of
the Company, and shall be deemed given when sent, provided that any notice
required under Section 8 or notice given pursuant to Section 2 shall be deemed
given only when received. Any party may by like notice to the other party change
the address at which he or they are to receive notices hereunder.
     21. GOVERNING LAW.
     This Agreement shall be governed by and enforceable in accordance with the
laws of the State of Georgia, without giving effect to the principles of
conflict of laws thereof.
     22. ARBITRATION.
     Any controversy or claim arising out of, or related to, this Agreement, or
the breach thereof, shall be settled by binding arbitration in the City of
Atlanta, Georgia, in accordance with the rules then obtaining of the American
Arbitration Association, and the arbitrator’s decision shall be binding and
final, and judgment upon the award rendered may be entered in any court having
jurisdiction thereof.
     23. LEGAL FEES AND EXPENSES.
     To induce the Executive to execute this Agreement and to provide the
Executive with reasonable assurance that the purposes of this Agreement will not
be frustrated by the cost of its enforcement should the Company fail to perform
its obligations hereunder, the Company shall pay and be solely responsible for
any attorneys’ fees and expenses and court costs incurred by the Executive as a
result of a claim that the Company has breached or otherwise failed to

18



--------------------------------------------------------------------------------



 



perform this Agreement or any provision hereof to be performed by the Company,
regardless of which party, if any, prevails in the contest.
[ SIGNATURE PAGE TO FOLLOW ]

19



--------------------------------------------------------------------------------



 



     The Company and the Executive are signing this Agreement effective as of
the date first above written.
EXECUTIVE
/s/ Lewis W. Dickey, Jr.
LEWIS W. DICKEY, JR.
CUMULUS MEDIA INC.
/s/ Martin R. Gausvik
By: Martin R. Gausvik
Title: Executive Vice President, Treasurer and
          Chief Financial Officer
[Signature Page to Employment Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Listening Areas

     
Bangor
  Albany
Florence
  Columbus-Starkville
Harrisburg
  Flint
Myrtle Beach
  Lake Charles
Tallahassee
  Lexington
Wilmington
  Melbourne
Youngstown
  Montgomery
 
  Saginaw
Fayetteville, AR
  Shreveport
Fayetteville, NC
   
Ft. Smith
  Abilene
Kalamazoo
  Amarillo
Mobile
  Ann Arbor
Monroe
  Appleton
Pensacola
  Battle Creek
Rockford
  Beaumont
Savannah
  Grand Junction
Toledo
  Green Bay
 
  Killeen Temple
Bismarck
  Odessa
Cedar Rapids
  Topeka
Dubuque
  Wichita Falls
Eugene
   
Fairbault
  San Francisco
Owatonna
  Dallas
Oxnard-Ventura
  Houston
Quad Cities
  Atlanta
Santa Barbara
  Cincinnati
Waseca
  Kansas City
Waterloo
  Indianapolis
 
  York

 